DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, “an electronic device” and “a wireless communication protocol” are inferentially included and it is unclear if they are being positively recited or functionally recited.  If they are meant to be positively recited, it is suggested to first state the system “further comprises” these elements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Harrison (9351653).  Harrison discloses the amplifier (e.g. figure 3, element 301, etc.) that has an adjustable bandwidth (e.g. figure 3, element 314, etc.) that is controlled by a microcontroller (e.g. figure 3, element 309, etc.) that receives trigger signals from a data in line (e.g. figure 3, element 210, col. 6, lines 1-14, etc.) and communicates the sensed data (e.g. figure 3, element 211, etc.) from the electrodes/signal collection unit (e.g. element 202, etc.), where an analyzer/computer is used to provide the trigger signals into the microcontroller based on the signal collection unit/electrodes (e.g. col. 7, line 55 to col. 8, line 4, etc.) and receive the data out and further transmit the data (e.g. figure 2, element 203, col. 5, line 63, col. 7, lines 39-54, etc.), where the data is EKG data (e.g. col. 4, line 54, etc.), and the analyzer system receives digital data (i.e. the claimed signal conversion unit, e.g. figure 3, element 303, col. 7, line 65, etc.) and the data can be sent to other systems over a network/telecommunications and to displays (e.g. col. 18, lines 4-18, etc.).  
As to the new claim limitation of the control signal generated “corresponding to a type of the signal collection unit”, it is noted that this control signal as set forth in the applicant’s disclosure is just a binary signal (e.g. para. 40, etc.) that represents which bandwidth to use.  Similarly, Harrison discloses a binary value control signal to change the bandwidth (e.g. col 10, line 51 to col. 11, line 2, etc.).  It is also noted that the claims contain no active function or step to determining the particular electrode type, but just contains a binary signal that changes the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Kim (2014/0371611).  Harrison discloses that his system can be triggered to operate over multiple different ranges of frequencies from 0.1 Hz to 100Hz/10kHz based on what type of electrode is used for sensing different conditions, but does not disclose the specific frequency range of 0.05-40 Hz for a gel electrode to collect the ECG.  Kim teaches an electrode determination system and the use of gel or wet electrodes (e.g. paras. 5, 60, etc.) and selection of frequencies based on the electrode (e.g. figure 4, etc.) to get better results for more exact cardiac tests.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Harrison, with the system using a gel electrode as taught by Kim to provide the predictable results of getting better results for more exact cardiac tests, and operating over a range of 0.05-40 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, such as the frequency range, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Kim (2014/0371611) and Oster et al (2011/0077497).  Harrison discloses that his system can be triggered to operate over multiple different ranges of frequencies from 0.1 Hz to 100Hz/10kHz based on what type of electrode is used for sensing different conditions, but does not disclose the specific frequency range of 0.5-40 Hz for a metal dry electrode to collect the ECG.  Kim teaches an electrode determination system and the use of a dry capacitive electrode (e.g. paras. 5, 79, etc.) and selection of frequencies based on the electrode (e.g. figure 4, etc.) to allow the electrode to be used through clothes and/or prevent obstructing a sleeping user.  Oster teaches that it is known that dry capacitive electrodes are metal electrodes (e.g. para. 47, etc.) to provide the electrical sensing and capacitive function.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Harrison, with the system using a dry capacitive electrode as taught by Kim to provide the predictable results of allowing the electrode to be used through clothes and/or prevent obstructing a sleeping user, the use of a metal electrode as the dry capacitive metal electrode as taught by Oster to provide the predictable results of electrical sensing and capacitive function sensing without using gel that would stick to a patient or their clothes, and operating over a range of 0.5-40 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, such as the frequency range, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison.  Harrison discloses that a digital computer/analyzer is used to provide the trigger signals, and therefore provides a switching unit as the transistors or the digital data of the computer provide switching, and to further communicate the data to other devices, such as by telecommunications, but Harrison does not disclose the transmission of data uses wireless transmission/Bluetooth.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Harrison, with the use of wireless communications, such as Bluetooth, since it would provide the predictable results of using untethered devices to transmit data using an easily implemented wireless protocol/Bluetooth so as to allow the patient to move freely without being connected by wires.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison.  Harrison discloses the claimed invention with the A/D converter sending data to the microcontroller for further transmission to other systems for display, but does not disclose the microcontroller performing signal enhancement on the data for enhancement of the P, Q, R, S, and T waves.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Harrison, with the microcontroller performing signal enhancement on the data for enhancement of the P,Q,R,S, and T waves, as is well known and common knowledge in the art, to provide the predictable results of pre-processing the data so that the heart data can be immediately displayed for a physician or patient to analyze the significant waves of the cardiac data.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  It is noted that the claims contain no active step or function of determining the corresponding type of signal collection unit, but only contain a limitation to using a control signal to change the bandwidth—which Harrison does.
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure, and show several of the well-known in the art elements, such as wireless/Bluetooth, using frequencies such as 0.05 and 40 Hz, and processing and display of the P, Q, R, S, and T waves.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        1/11/22